DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s supplemental amendments/remarks filed on 04/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-16 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 7, Kutzner (US 2015/0355237 A1) was the closest prior art of record, Kutzner (US 2015/0355237 A1) discloses measuring system for continuously monitoring a high-voltage bushing, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed switchgear system comprising: a switchgear device; a voltage divider circuit including an output and an input electrically coupled to the switchgear device; and a junction circuit including an input electrically coupled to the output of the voltage divider circuit, a voltage adjustment circuit configured to adjust a voltage ratio of the voltage divider circuit, the voltage adjustment circuit including an adjustable impedance component, and an output electrically coupleable to a voltage measurement circuit, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 1-6, 8-16, and 21, which depends on claim 7, these claims, are allowable for at least the same reasons given for claim 7.
Regarding the independent claim 22, Kutzner (US 2015/0355237 A1) was the closest prior art of record, Kutzner (US 2015/0355237 A1) discloses measuring system for continuously monitoring a high-voltage bushing, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed switchgear system comprising: a switchgear device; a voltage divider circuit including an output and an input electrically coupled to the switchgear device; and a junction circuit including an input electrically coupled to the output of the voltage divider circuit, a voltage adjustment circuit configured to adjust a voltage ratio of the voltage divider circuit, and an output electrically coupleable to a voltage measurement circuit, wherein the voltage divider circuit is a capacitive voltage divider circuit; and wherein the junction circuit includes a capacitor electrically coupled between an output of the capacitive voltage divider circuit and a reference terminal, and wherein the voltage adjustment circuit is electrically coupled between the output of the capacitive voltage divider circuit and the output of the junction circuit, the voltage adjustment circuit including an adjustable impedance component configured to adjust a voltage gain of the voltage adjustment circuit, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 23 and 24, which depends on claim 22, these claims, are allowable for at least the same reasons given for claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 04/18/2022 regarding claims 1-16 and 21-24 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bandel (US 2016/0329701 A1) discloses a surge protector having a hot line, a load line, a neutral line, and a ground line, the surge protector is provided. The surge protector has a fuse coupled between the hot line and the load line to protect loads from current surges. A differential mode protection circuit is coupled between the load line and the neutral line to protect loads from differential mode transient voltage surges. A common mode protection circuit is coupled to the load line, the neutral line and the ground line to protect loads from common mode transient voltage surges. An indicator circuit monitors the differential mode protection circuit and the common mode protection circuit to provide an indication as to the operational status of the surge protector, however does not discloses the particular structure arrangement for the claimed invention.
	Watson (US 2016/0154051 A1) discloses systems and methods for measuring the integrity of insulation components in electrical systems. In preferred embodiments, an active sensor is coupled to a test tap of a bushing, the active sensor having an electrical circuit electrically coupled to the test tap, and wherein the electrical circuit includes a high pass filter that divides the electrical circuit into a high frequency bus and a power frequency bus. A grounded high frequency voltage is injected into the test tap via the frequency bus circuit. Resulting voltages and currents may be measured and compared to a reference voltage to determine capacitances and power factors for both the inner and outer sections of the bushing. Once the capacitances and power factors of the bushings are known, grounded and ungrounded high frequency voltages may be injected to determine capacitances and power factors of a connected transformer or reactor, however does not discloses the particular structure arrangement for the claimed invention.
	Faxvog et al (US 2012/0019965 A1) discloses a continuous uninterruptible AC grounding system for power system protection in which the system has a switch assembly connected between transformer neutral of a transformer i.e. Y-transformer, and ground. A direct current (DC) blocking component i.e. shunt resistor, is connected between a grounding connection and the ground. A control circuit controlling the switch assembly includes a harmonic sensor to actuate the switch assembly to an open position upon detection of a harmonic signal in a power phase of the transformer, predetermined threshold of DC or quasi DC current between transformer neutral and the ground, however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836